Exhibit 10.21

 

 

LOGO [g850547logo.jpg]

May 1, 2014

Edgar Auslander

Dear Edgar,

I am pleased to offer you a position with Audience, Inc. (the “Company”) as our
Vice President of Product Management and Marketing, reporting to me. If you
decide to join us, your base salary will be $265,000 per year which will be paid
semi-monthly in accordance with the Company’s normal payroll procedures. In
addition, you will be eligible for a performance-based bonus target of $132,500
annually, prorated for the remainder of this calendar year. You will be subject
to the terms and conditions of the Company’s 2014 Executive Bonus Plan. After
2014, your bonus target percentage will be set by the Company’s Compensation
Committee on an annual basis.

Further, the Company will reimburse your eligible relocation expenses up to
$10,000. Reimbursement for eligible expenses will not be taxable to you.
Additionally, you will be paid a taxable signing bonus of $55,000 payable to you
on the first payroll as an employee. If your employment with the Company is
terminated by you for any reason or by the Company for cause prior to the
completion of one year of service with Audience, your relocation reimbursement
and signing bonus will be repayable by you to Audience in full.

The Company will provide you with the opportunity to participate in the standard
benefit plans currently available to other similarly situated employees, subject
to any eligibility requirements imposed by such plans. You will be entitled to
accrue up to 15 days of paid vacation per calendar year, pro-rated for the
remainder of this calendar year. Your rate of vacation accrual will increase at
the rate of one vacation day per full year of employment. Vacation accrual is
capped at 25 days. Vacation may not be taken before it is accrued. You should
note that the Company may modify job titles, salaries and benefits from time to
time as it deems necessary.

We will recommend to our Board of Directors or one of its committees after
commencement of your employment that you receive a grant of options to purchase
75,000 shares of Audience’s Common Stock and a restricted stock unit for 30,000
of shares, and your grants will be subject to the approval of the Board or its
committee. If a stock option, your grant will be priced in accordance with our
equity incentive plan and our policies governing stock option grants. Both stock
option and RSU grants will be subject to the terms of our equity incentive plan
and policies.

With regards to stock options, 25% of the shares subject to the option shall
vest 12 months after the date your vesting begins, the remaining shares shall
vest monthly over the next 36 months in equal monthly amounts subject to your
continuing employment with the Company.

 

LOGO [g850547footer.jpg]



--------------------------------------------------------------------------------

LOGO [g850547logo.jpg]

 

With regards to your RSU, 25% of the shares subject to the option shall vest 12
months after the date your vesting begins, the remaining shares shall vest over
three years in equal 6 month tranches subject to your continuing employment with
the Company. We anticipate that you will enter into an irrevocable election
relating to the RSU to permit the payment of required taxes upon vesting of the
RSUs.

No right to any stock is earned or accrued until such time that vesting occurs,
nor does a grant confer any right to continue vesting or employment.

The Company is excited about your joining and looks forward to a beneficial and
productive relationship. Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at-will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice. We
request that, in the event of resignation, you give the Company at least two
weeks’ notice.

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

As a result of the senior level nature of your role, you will be offered a
Company standard Indemnification Agreement and will be expected to comply with
all reporting and regulatory requirements related to the Company’s status as a
publicly traded company. You acknowledge that upon your appointment as Vice
President of Product Management and Marketing, you will become subject to
Section 16 of the Securities Exchange Act of 1934, as amended. In addition, at
the time you commence employment, you will be provided with severance and change
of control benefits as delineated in the Company’s Change of Control and
Severance Agreement, subject to your signed acceptance of the terms of the
Agreement.

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly,

 

LOGO [g850547footer.jpg]



--------------------------------------------------------------------------------

LOGO [g850547logo.jpg]

 

you agree not to bring any third party confidential information to the Company,
including that of any of your former employers, and that in performing your
duties for the Company you will not in any way utilize any such information.

As a Company employee, you will be expected to abide by the Company’s rules and
standards. Specifically, you will be required to sign an acknowledgment that you
have read and that you understand the Company’s rules of conduct which are
included in the Company Handbook.

As a condition of your employment, you are also required to sign and comply with
an At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement which requires, among other provisions, the assignment of
patent rights to any invention made during your employment at the Company, and
non-disclosure of Company proprietary information. In the event of any dispute
or claim relating to or arising out of our employment relationship, you and the
Company agree that (i) any and all disputes between you and the Company shall be
fully and finally resolved by binding arbitration, (ii) you are waiving any and
all rights to a jury trial but all court remedies will be available in
arbitration, (iii) all disputes shall be resolved by a neutral arbitrator who
shall issue a written opinion, (iv) the arbitration shall provide for adequate
discovery, and (v) the Company shall pay all but the first $125 of the
arbitration fees. Please note that we must receive your signed Agreement before
your first day of employment.

To accept the Company’s offer, please sign and date this letter in the space
provided below. A duplicate original is enclosed for your records. This letter,
along with any agreements relating to proprietary rights between you and the
Company, set forth the terms of your employment with the Company and supersede
any prior representations or agreements including, but not limited to, any
representations made during your recruitment, interviews or pre-employment
negotiations, whether written or oral. This letter, including, but not limited
to, its at-will employment provision, may not be modified or amended except by a
written agreement signed by an Executive of the Company and you. This offer of
employment will terminate if it is not accepted, signed and returned by Friday,
May 2, 2014.

We look forward to your favorable reply and to working with you at Audience,
Inc.

 

Sincerely, /s/ Peter Santos Peter Santos President and CEO

 

LOGO [g850547footer.jpg]



--------------------------------------------------------------------------------

LOGO [g850547logo.jpg]

 

 

Agreed to and accepted: Signature:  

/s/ EDGAR AUSLANDER

Printed Name:  

EDGAR AUSLANDER

Date Signed:  

May 2, 2014

Anticipated Start Date:  

May 12, 2014

Enclosures to be mailed:

Duplicate Original Letter

At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement

Indemnification Agreement

Change of Control and Severance Agreement

 

LOGO [g850547footer.jpg]